Title: From George Washington to Henry Peyton, 12 May 1756
From: Washington, George
To: Peyton, Henry

 

[Winchester, 12 May 1756]
To Lieutenant Colonel Henry Peyton. Of the Prince-William Militia.

You are hereby ordered to proceed with the Detachment under your command, along the old waggon-road, until you come to Cockes’s Fort, on Pattersons Creek: where you are to leave a Subaltern, one Sergeant, and twenty men, to strengthen that Garrison. From thence you are to continue your march to Ashby’s Fort; which you are also to strengthen with the same number of men—and from there you are to proceed to Friend Cox’s, at the mouth of Little Capecapon—Post your party at that place; and immediately set about erecting a Fortress, for the security of the pass, and for the defence of your Detachment.
You are to draw out all such Carpenters tools as can possibly be spared from the two Forts: and you are to be very circumspect in chusing the spot of Ground to erect the Work on: which must be of the same dimensions, and built after the same model of Ashby’s. For which reason you must be very careful in examining of it.
You are always to keep covering parties to secure your workmen: and to mount a Guard regularly on your march, and at your Station, to prevent Surprizes.
You must apply to the commissary for provisions to carry with your Detachment; and to take his Directions how to keep your party supplied for the future.
I earnestly entreat, that you will be careful to observe good order and Discipline among your men: that you will ever be mindful of the charge you are entrusted with: and diligent in executing, with the utmost Dispatch, all these several Orders. Given at Winchester, May 12th 1756.

G:W.

